     Case 2:19-cv-00283-MCE-KJN Document 24 Filed 08/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                         No. 2:19-CV-00283-MCE-KJN

12                        Plaintiff,                    ORDER

13             v.
14    ALL MONIES, FUNDS, AND CREDITS
      ON DEPOSIT AT LOYAL BANK
15    LIMITED IN SAINT VINCENT AND
      THE GRENADINES, HELD IN THE
16    NAMES OF ACE GUIDE HOLDINGS
      LIMITED AND/OR ALEXANDRE
17    CAZES AKA ALEXANDERCAZES,
      INCLUDING BUT NOT LIMITED TO
18    ACCOUNT 104013156705840,
      CUSTOMER ID:90528529, et al.,
19
                          Defendants.
20

21            On June 30, 2020, the magistrate judge filed findings and recommendations herein which

22   were served on the parties and which contained notice that any objections to the findings and

23   recommendations were to be filed within fourteen days. ECF No. 23. No objections were filed.

24            Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983).

28   ///
                                                       1
     Case 2:19-cv-00283-MCE-KJN Document 24 Filed 08/12/20 Page 2 of 2

 1          The Court has reviewed the applicable legal standards and, good cause appearing,
 2   concludes that it is appropriate to adopt the Proposed Findings and Recommendations in full.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The Proposed Findings and Recommendations filed June 30, 2020 (ECF No. 23), are
 5   ADOPTED in full.
 6          2. Plaintiff’s motion for default judgment (ECF No. 20) is GRANTED against Martin
 7   Cazes, Danielle Heroux, Ace Guide Holdings Limited, Sunisa (Cazes) Thapsuwan, and the Estate
 8   of Alexandre Cazes in the following defendant assets:
 9                  a. All Monies, Funds, and Credits on Deposit at Siam Commercial Bank in
10                  Thailand, held in the name of Alexandre Cazes, including but not limited to
11                  Account 407-9-15834-7;
12                  b. Check in the amount of $12,250.00;
13                  c. Check in the amount of $65,000.00; and
14                  d. Check in the amount of $51,910.00.
15          3. Final judgment is entered, forfeiting all right, title, and interest in the above-listed
16   defendant assets to the United States, to be disposed of according to law and the authorities and
17   laws of Thailand.
18          4. The Clerk of the Court is directed to close the case.
19          IT IS SO ORDERED.
20   Dated: August 11, 2020
21

22

23

24

25

26

27

28
                                                         2
